                                                                                       1   ILG Legal Office, P.C.
                                                                                           Stephen Noel Ilg (SBN 275599)
                                                                                       2   1001 Bayhill Drive, 2nd Floor
                                                                                           San Bruno, CA 94066
                                                                                       3
                                                                                           Tel: (415) 580-2574
                                                                                       4   Fax: (415) 735-3454
                                                                                           Email: silg@ilglegal.com
                                                                                       5
                                                                                       6   Attorneys for Plaintiff Javier Garcia
                                                                                       7
                                                                                       8                                 UNITED STATES DISTRICT COURT

                                                                                       9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                         555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                      10
                                                                                             Javier Garcia, on behalf of himself, all        Case No. 3:17-cv-04295-WHO
                                  Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                      11
ILG Legal Office, P.C.




                                                                                             others similarly situated, and the general
                                                                                      12     public,
                                                                                                                                             JOINT STIPULATION AND ORDER
                                                                                      13                             Plaintiffs,             FOR DISMISSAL WITH PREJUDICE
                                                                                                            vs.
                                                                                      14                                                     FRCP 41(a)(1)(A)(ii)
                                                                                      15     ABM Industry Groups, LLC, Flowers
                                                                                             Baking Company of Modesto, LLC, a
                                                                                      16     California Limited Liability Company,
                                                                                             DOES 1 through 100, inclusive,
                                                                                      17
                                                                                      18                    Defendants.

                                                                                      19
                                                                                      20
                                                                                      21
                                                                                      22
                                                                                      23
                                                                                      24
                                                                                      25
                                                                                      26
                                                                                      27
                                                                                      28
                                                                                                                                           -1-
                                                                                                                      Garcia v. ABM Industry Groups, LLC, et. al.
                                                                                                                       Joint Stipulation and Order for Dismissal
                                                                                       1                                         JOINT STIPULATION

                                                                                       2          Plaintiff Javier Garcia (“Plaintiff”) and Defendants ABM Industry Groups, LLC and

                                                                                       3   Flowers Baking Company of Modesto, LLC (“Defendants”) (collectively, the “Parties”), acting

                                                                                       4   through counsel, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby

                                                                                       5   stipulate, in consideration of a negotiated settlement executed by them, to the dismissal of

                                                                                       6   Plaintiff’s individual claims with prejudice (Claims 1-21 of Second Amended Complaint) and

                                                                                       7   dismissal without prejudice of the putative class’s claims and representative action claims in

                                                                                       8   their entirety (Claims 1-11 of Second Amended Complaint), with each party to bear its own

                                                                                       9   attorney's fees and costs.
                         555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                      10          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                  Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                      11
ILG Legal Office, P.C.




                                                                                            Dated: March 6, 2019                               ILG Legal Office, P.C.
                                                                                      12
                                                                                      13                                                          /s/ Stephen Noel Ilg
                                                                                                                                               By__________________________________
                                                                                      14                                                          STEPHEN NOEL ILG
                                                                                                                                                  Attorney for Plaintiff Javier Garcia
                                                                                      15
                                                                                      16
                                                                                      17
                                                                                            Dated: March 6, 2019                               OGLETREE, DEAKINS, NASH, SMOAK
                                                                                      18                                                       & STEWART, P.C.
                                                                                      19
                                                                                      20
                                                                                      21                                                       By /s/ Lisa M. Bowman
                                                                                                                                                  LISA M. BOWMAN
                                                                                      22                                                          Attorney for Defendant

                                                                                      23   I, the filer of this document attest that all other signatories listed, and on whose behalf the
                                                                                           filing is submitted, concur in the filing’s content and have authorized the filing.
                                                                                      24
                                                                                      25
                                                                                      26
                                                                                      27
                                                                                      28
                                                                                                                                             -2-
                                                                                                                        Garcia v. ABM Industry Groups, LLC, et. al.
                                                                                                                         Joint Stipulation and Order for Dismissal
                                                                                       1                                                ORDER

                                                                                       2          The stipulation of the Parties is approved. The entire action is hereby dismissed, with all

                                                                                       3   parties to bear their own attorneys’ fees and costs. Plaintiff’s individual claims are dismissed

                                                                                       4   with prejudice (Claims 1-21 of Second Amended Complaint) and the class claims and

                                                                                       5   representative action claims are dismissed without prejudice.

                                                                                       6
                                                                                       7          IT IS SO ORDERED.

                                                                                       8
                                                                                           Dated: March 8, 2019                          __________________________________
                                                                                       9                                                       Hon. William H. Orrick
                         555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                      10                                                       United States District Judge
                                  Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                      11
ILG Legal Office, P.C.




                                                                                      12
                                                                                      13
                                                                                      14
                                                                                      15
                                                                                      16
                                                                                      17
                                                                                      18
                                                                                      19
                                                                                      20
                                                                                      21
                                                                                      22
                                                                                      23
                                                                                      24
                                                                                      25
                                                                                      26
                                                                                      27
                                                                                      28
                                                                                                                                          -3-
                                                                                                                     Garcia v. ABM Industry Groups, LLC, et. al.
                                                                                                                      Joint Stipulation and Order for Dismissal
